Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on September 02, 2022.
Claims 1-17 are pending in this application.
Reasons for allowance
2.	The following is an Examiner's statement of reasons for allowance:
This application is a continuation of U.S. Application No. 16/158,383, filed on October 12, 2018, which claims priority to and the benefit of U.S. Provisional Patent Application Serial No. 62/572,181, entitled "Method, Apparatus, and Computer Program Product for Sharing Interface Annotations among Participating Devices within a Group-Based Communication System" and filed on October 13, 2017, the entire contents of which are hereby incorporated by reference.
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and claim rejections were withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed September 02, 2022, pp. 8-13), as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
3.       Claims 1-17 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458